59 N.Y.2d 692 (1983)
Elmer Eddy et al., Appellants,
v.
Tops Friendly Markets et al., Respondents.
Court of Appeals of the State of New York.
Decided May 3, 1983.
Peter A. Vinolus for appellant.
Paul I. Perlman for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG, MEYER and SIMONS concur.
*694MEMORANDUM.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (91 AD2d 1203; see, also, Madrid v City of New York, 42 N.Y.2d 1039; and 1 NY PJI2d 274-275).
We do not reach and have not considered appellant's argument, raised for the first time before us, that notice is not an element of an action against a self-service supermarket with respect to a fall caused by material in the aisle (see Ann., 85 ALR3d 1000).
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.